NOT FOR PUBLICATION                      FILED
                        UNITED STATES COURT OF APPEALS                    NOV 18 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT

In re: DENNIS BAHAM,                                No. 20-60048

                   Debtor,                          BAP No. 20-1081

------------------------------
                                                    MEMORANDUM*
DENNIS BAHAM,

                   Appellant,

  v.

BANK OF NEW YORK,

                   Appellee.

                             Appeal from the Ninth Circuit
                              Bankruptcy Appellate Panel
                 Taylor, Brand, and Gan, Bankruptcy Judges, Presiding

                                 Submitted November 8, 2021**

Before:        CANBY, TASHIMA, and MILLER, Circuit Judges.

       Dennis Baham appeals pro se from the judgment of the Bankruptcy



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Appellate Panel (“BAP”) affirming the bankruptcy court’s order imposing

sanctions. We have jurisdiction under 28 U.S.C. § 158(d). We review de novo

BAP decisions and apply the same standard of review that the BAP applied to the

bankruptcy court’s ruling. Boyajian v. New Falls Corp. (In re Boyajian), 564 F.3d

1088, 1090 (9th Cir. 2009). We review for an abuse of discretion a bankruptcy

court’s award of sanctions. Miller v. Cardinale (In re DeVille), 361 F.3d 539, 547

(9th Cir. 2004). We affirm.

      The bankruptcy court did not abuse its discretion by imposing sanctions on

Baham under Bankruptcy Rule 9011 and its inherent authority because Baham

acted in bad faith and with an improper purpose in filing his bankruptcy petition.

See Fed. R. Bankr. P. 9011; Dressler v. Seeley Co. (In re Silberkraus), 336 F.3d

864, 870 (9th Cir. 2003) (discussing when sanctions are warranted under Rule

9011); Caldwell v. Unified Capital Corp. (In re Rainbow Magazine, Inc.), 77 F.3d

278, 284 (9th Cir. 1996) (bankruptcy courts have “inherent authority” to sanction

“bad faith” or “willful misconduct”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                       20-60048